DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 04/03/2020.
B.	Claims 1-20 remains pending. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A.	It is unclear how the variance network is defined. 
B.	Similarly, in claim 7, the term “likelihood” is not clearly defined. These terms have no well meanings in the technical field of the application and should therefore be clearly defined in the application. 
C.	Claim 1 defines sampling four minibatches and updating four networks but does not indicate any link between the samples and the networks. itis therefore unclear if and how the minibatches are used to update the networks.
D.	Claim 1 further defines outputting "a trained” generator/inference/variance
network. itis unclear how these networks are obtained and whether they
correspond to the networks that are being updated in the claim.
E.	In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
GAUERHOF LYDIA ET AL: "Reverse Variational Autoencoder for Visual
Attribute Manipulation and Anomaly Detection’, 2020 IEEE WINTER CONFERENCE ON APPLICATIONS OF COMPUTER VISION (WACV), FEEE, 1 March 2020 (2020-03-01), pages 2103-2172, APOS37 70970, DOE 10,1 1 O8AVACYV 45572. 2020 9093319 retrieved on 2020-05-13 in view of

GEORGIOS ARVANITIBIS ET AL: “Latent Space Ocldity: on the Curvature
of Deep Generative Madeis”, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 31 October 2017
(2017-10-31), XPQ81307822.

	Note: Prior art cited on IDS filed on 10/23/2021

As for claims 1, 8, 9, 15 and 16, Gauerhof teaches. A computer-implemented method for training a generative adversarial network system (section 3.2 “Training”; figure 2; abstract: “In this paper, we introduce the ‘Reverse Variational Autoencoder’ (Reverse-VAE) which is a generative network”),

 the method comprising: responsive to a stop condition not being reached, repeating steps for training a generative adversarial network system (section 3.2, algorithm 1 “Training the Reverse-VAE model”, line 1: “while not converged do”);

 comprising a generator network, a discriminator network, an inference network (figure 2 shows the “Generator” and “Discrimintor”, the “Encoder” corresponds to the inference network); 

the steps comprising: sampling a minibatch of input data samples from an input data set (algorithm 1, line 3: “Sample a batch of real data” x (i) ); 
    PNG
    media_image1.png
    18
    325
    media_image1.png
    Greyscale


sampling a minibatch of hidden variable values from a hidden variable prior distribution (algorithm 1, line 4: “a batch of latent variables” z (i), following the prior distribution pz (z)) 
    PNG
    media_image2.png
    19
    311
    media_image2.png
    Greyscale
; 

updating the discriminator network using first loss function (section 3.2: “The discriminator loss function is: “see equation (6) ); 

    PNG
    media_image3.png
    77
    343
    media_image3.png
    Greyscale



 sampling a second minibatch of hidden variable values from the hidden variable prior distribution (algorithm 1, line 4, as above, repeated “ndis” times in each iteration of the “while” loop); 

updating the generator network using a second loss function (section 3.2: “The generator loss function is: “ see equation 5; 
    PNG
    media_image4.png
    55
    342
    media_image4.png
    Greyscale

sampling a second minibatch of input data samples from the input data set (algorithm 1, line 3, as noted above, repeated ndis times in each iteration of the “while” loop;

 updating the inference network and the variance network using a third loss function (section 3.2: “the latent vector reconstruction loss function”, see equation 8, 

    PNG
    media_image5.png
    79
    336
    media_image5.png
    Greyscale
 

is optimized for the encoder’s parameters with a learning rate 
    PNG
    media_image6.png
    23
    58
    media_image6.png
    Greyscale
 
and for the generator’s parameters with learning rate  ἀ/5);
 

sampling a third minibatch of hidden variable values from the hidden variable prior distribution (algorithm 1, line 11: “sample a batch of latent variables” z(i) ~ Pz (z));

 and updating the inference network and the generator network using a fourth loss function (section 3.2: “the latent vector reconstruction loss function”, see equation 8, 

    PNG
    media_image5.png
    79
    336
    media_image5.png
    Greyscale
 

is optimized for the encoder’s parameters with a learning rate 
    PNG
    media_image6.png
    23
    58
    media_image6.png
    Greyscale
 
and for the generator’s parameters with learning rate  ἀ/5);
and 

responsive to a stop condition being reached, output a trained generator network, a trained inference network, (algorithm 1: “end while”).


Gauerhof does not specifically teach a variance network; however in the same field of endeavor Georgios teaches GAN that comprises variance network such that when combined with Gauerhof teaches comprising a generator network, a discriminator network, an inference network, and a variance network; updating the inference network and the variance network using the third loss function; responsive to a stop condition being reached, output a trained generator network, a trained inference network, and a trained variance network. This variance network (see item 1.2), this
distinguishing feature does not contribute to the technical character of the
claimed invention, as it appears that, in view of the prior art, it provides a
solution on how to improve the mathematical model used in Gauerhof. Accordingly, a mathematical algorithm contributes to the technical character of a computer implemented method only in so far as it serves a specific technical purpose, such as solving a specific technical problem or by being adapted to the specific computer architecture if runs on in the present case, none of these conditions are fulfilled. The claim does not specify what the inputs and outputs of the GAN are and how this solves a specific technical problem. An adaptation to a specific technical implementation
is not indicated either.
Georgios teaches in section 4.1: “training the variance network (…)” the second paragraph in section 7: “we proposed a new variant network for the generator, which provides meaningful uncertainty estimates while regularizing the geometry”.

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine Georgios into Gauerhof because Georgios suggests “Our geometric analysis further reveals that current generators provide poor variance estimates and we propose a new generator architecture with vastly improved variance estimates.”

As for claims 2, 10 and 17, Georgios teaches. The computer-implemented method of Claim 1 further comprising the step of: obtaining a plurality of clusters of hidden variable values by sampling a number of hidden variable values from the hidden variable prior distribution and using K- means clustering to obtain the plurality of clusters (section II paragraph 1 discusses a means of k-means clustering).

As for claim 3, Gauerhof teaches. The computer-implemented method of Claim 1 wherein the step of updating the inference network comprises: training the inference network to map a given input data sample in an input space to a hidden variable value that can be mapped back to a value within a region of the input data sample in a manifold (see figure 2 and first paragraph of section 3, a latent variable z corresponding to latent variable x that is mapped back to z). Georgios teaches an inference network or recognition network (encoder) learns the latent representation (codes) of the data in the input space).

As for claims 4, 11 and 18, Gauerhof teaches. The computer-implemented method of Claim 1 wherein the third loss function comprises: a difference between the generator network estimate of an input data sample using as an input the estimate of a hidden variable value obtained using the inference network and the input data sample (using the difference between a latent variable z and “Enc (Gen (z) )” to train the encoder (i.e. the inference network). It would be an obvious alternative to use the difference between an input variable x and Gen (Enc (x)), which is equivalent said difference disclosed in Gauerhof to train the encoder network as defined in 4, 11 and 18).

As for claims 5, 12 and 19, Gauerhof teaches. The computer-implemented method of Claim 4 wherein the third loss function further comprises: for the input data sample, determining a variance value using the variance network operating on the estimate of the hidden variable value obtained using the inference network and the input data sample (last paragraph of section 3.2: “In order to make the variance of elements of the encoder output to be 1, besides Lrecon…z we add an extra loss for the encoder…” based on” the standard deviation of the elements of the encoder’s outputs across all dimensions over one mini batch).

As for claims 6, 13, 20, Gauerhof teaches. The computer-implemented method of Claim 1 wherein the fourth loss function comprises: 
a difference between a sampled hidden variable value and an estimate of the sampled hidden variable value obtained from the inference network using as an input an estimate of an input data sample for the sampled hidden variable, in which the estimate of the input data sample is obtained from the generator network and the sampled hidden variable value (see equation 8, in section 3.2 and the paragraph preceding it “During training, the encoder learns to reconstruct the generator input z∼pθ (z) given the generated image Gen (z). Let Z = Enc (Gen(z) ) represent the reconstruct latent vector).


As for claims 7 and 14, Gauerhof teaches. A computer-implemented method for likelihood estimation of data, the method comprising (section 2 “The variational autoencoders acting as the generator”, second paragraph: “the likelihood is naturally defined as…”): 

obtain a set of latent variable values corresponding to a set of input data values using a trained inference network, which has been trained to map an input data value to a latent variable value that can be mapped back to a value within a region of the input data value in a manifold using a trained generator network; inputting the set of latent variable values into the trained generator network (section 2, first paragraph: “The variational autoencoder (VAE) […] consists of two parts: (1) an inference network or recognition network (encoder) learns the latent representation (codes) of the data in the input space […]; and (2) the generator (decoder) learns how to reconstruct the data from these latent space codes […]”);



 and a trained variance network, which has been trained to map a latent variable to a variance value that captures a local regional uncertainty in an input space (section 4.1, first paragraph: “the neural net used to represent the variance function is only trained in regions where data is available”; third paragraph: “training the variance network …”;


 determining a set of Riemannian metric matrices using one or more Jacobian matrices for the trained generator network and the trained variance network regarding the set of latent variable values (section 3”Surfaces of the Foundation of Generative Models”: The Jacobian J”, “Definition 1. A Riemannian metric M” of the “generator function f”); 

and determining log-likelihood values for the set of input data values using the set of Riemannian metric matrices and log-likelihood values of the set of hidden variable values (Annex C “INFLUCENCE OF VARIANCE ON THE MARGINAL LIKELIHOOD”);

Specific to claim 14 only:
using al least some of the log-likelihood values to determine corresponding
anomaly scores corresponding to the set of input data values (section 4.5 "Anomaly Detection": "The anomaly score A(x) represents the likelihood that an input image x is an anomaly"); and

responsive to an anomaly scare not exceeding a threshold value, designating
the input data value corresponding to the anomaly score as being an anomaly
(section 4.5, algorithm 2 line 3).

Gauerhof does not specifically teach a variance network; however in the same field of endeavor Georgios teaches GAN that comprises variance network such that when combined with Gauerhof teaches comprising a generator network, a discriminator network, an inference network, and a variance network; updating the inference network and the variance network using the third loss function; responsive to a stop condition being reached, output a trained generator network, a trained inference network, and a trained variance network. This variance network (see item 1.2), this
distinguishing feature does not contribute to the technical character of the
claimed invention, as it appears that, in view of the prior art, it provides a
solution on how to improve the mathematical model used in Gauerhof. Accordingly, a mathematical algorithm contributes to the technical character of a computer implemented method only in so far as it serves a specific technical purpose, such as solving a specific technical problem or by being adapted to the specific computer architecture if runs on in the present case, none of these conditions are fulfilled. The claim does not specify what the inputs and outputs of the GAN are and how this solves a specific technical problem. An adaptation to a specific technical implementation
is not indicated either.
Georgios teaches in section 4.1: “training the variance network (…)” the second paragraph in section 7: “we proposed a new variant network for the generator, which provides meaningful uncertainty estimates while regularizing the geometry”.

It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine Georgios into Gauerhof because Georgios suggests “Our geometric analysis further reveals that current generators provide poor variance estimates and we propose a new generator architecture with vastly improved variance estimates.”
 

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image7.png
    213
    564
    media_image7.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 3, 2022